United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 21, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 02-60727
                        Conference Calendar


HARRY SCHREIBER,

                                    Petitioner-Appellant,

versus

BUREAU OF PRISONS,

                                    Respondent-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 5:01-CV-82-RG
                       - - - - - - - - - -

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Harry Schreiber, federal prisoner #40454-004, appeals the

district court’s dismissal of his 28 U.S.C. § 2241 petition in

which he challenged (1) the disciplinary hearing finding that he

was guilty of unauthorized communications and giving and

receiving of money; and (2) the resulting sanction that included

the loss of 21 days of good-time credit.   When his pro se briefs

are construed liberally, Schreiber contends only that he was

deprived of due process because the evidence was insufficient to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-60727
                               -2-

support his conviction on the disciplinary charge.   The record

indicates that the disciplinary hearing officer’s decision was

supported by some evidence.   See Superintendent, Mass.

Correctional Inst. v. Hill, 472 U.S. 445, 455 (1985); Reeves v.

Pettcox, 19 F.3d 1060, 1062 (5th Cir. 1994).

     AFFIRMED.